—In an action to recover damages for personal injuries, the defendant Rolston Baird appeals from a judgment of the Supreme Court, Queens County (Dye, J.), dated September 16, 1998, which, upon a jury verdict finding him to be at fault in the happening of the accident and awarding the plaintiff Evelyn Malone damages in the sum of $84,000, is in favor of the plaintiff Evelyn Malone and against him in the principal sum of $84,000.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The jury verdict finding the appellant to be solely at fault for the injuries to the plaintiff Evelyn Malone was not against the weight of the evidence and should not be disturbed (see, Torrillo v Command Bus Co., 206 AD2d 520). A jury verdict should not be set aside unless the verdict could not have been reached upon any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129; Galimberti v Carrier Indus., 222 AD2d 649). Here, based upon the evidence presented, the jury could reasonably have determined that the appellant was negligent *437in the operation of his vehicle, and that this negligence was the proximate cause of the accident.
The appellant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. O’Brien, J. P., Krausman, Florio and Feuerstein, JJ., concur.